DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Child et al. (US 2017/0245125) in view of Fritz et al. (US 2021/0074275).
Regarding claim 1, Child teaches a method ([0005]-[0006]), comprising: receiving, by a first device, a first message that includes an statement, the statement associated with a voice that spoke the statement (i.e., device 205 receives a voice message to recorded [0082]-[0084]); determining, by the first device, the statement from first message (i.e., the device automatically determines that the message is intended for the mother’s office [0083]-[0084]); identifying, by the first device, one or more devices for receiving the statement, the one or more devices associated with the first device (i.e., identifying a recipient for the message based at least in part on the recorded message), each device of the one or more devices having a particular device type of a plurality of different device types comprising at least a mobile device (i.e., the system may determine who the recipient of the message is and the location of the recipient based on artificial intelligence or context clues; for example, the system may determine the son is leaving a message for the mother based on the context of the message and determining the mother is located at her office (e.g., GPS tracking, time of day, day of the week, time of day, etc.) [0050], [0053], [0083]-[0084]); and transmitting, by the first device, a second message to the one or more devices for presentation of the statement, respectively, by the one or more devices (i.e., a message may be recorded at apparatus 205 and intended to be broadcast when a specific person is identified as located in a specific location, as discussed in embodiments relating to FIGS. 3, 4, 5A, 5B, 6A, and 6B, among others [0084], [0140]).
Child does not specifically teach that the message includes an announcement.
However, the preceding limitation is known in the art of communications. Fritz teaches the member can announce his or her name in order to cause the device to load the appropriate member profile and corresponding preferences, access rights, and other such information. In various embodiments, rather than have a member announce a name, the voice communications device can automatically determine the member speaking using speech analysis software, logged in accounts, and the like. For example, an application executing on the voice communications device or otherwise in communication with the device can analyze the speaker's voice to determine an identity of the speaker and associated profile. Based on the identity of the speaker, the appropriate member profile and corresponding preferences, access rights, and contracts authority can be used. It should be noted that other approaches can be implemented to login to a particular profile ([0017]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Fritz within the system of Child in order to pull a user profile based on his/her voice and determine the intended target recipient.
Regarding claim 2, Child in view of Fritz teaches all the limitations above. Child further teaches maintaining one or more user profiles that are respectively associated with a home environment, the first device also associated with the home environment, a second device of the one or more devices being associated with a particular user profile of the one or more user profiles, and wherein the second device is associated with the first device based at least in part both devices being associated with the home environment (i.e., the son and daughter may comprise a group called the “children,” where parameters and data associated with the son and daughter are stored in a user profile (e.g., identification information, preferences, etc.). In some embodiments, a message may be left for a specific person, or an intended and/or authorized group of recipients [0108], [0136]).
Regarding claim 3, Child in view of Fritz teaches all the limitations above. Child further teaches the first device corresponds to a server device or a resident device (i.e., apparatus 205 may be a local computing device 145 such as a personal computer or portable electronic device (e.g., smart phone, smart watch, tablet computer) [0073]).
Regarding claim 4, Child in view of Fritz teaches all the limitations above. Child further teaches the first device is further associated with a local area network (LAN), the local area network interconnecting devices via at least one of a Bluetooth connection, a Thread connection, a ZigBee connection, an Infrared connection, or a WiFi connection ([0053], [0148]).
Regarding claim 5, Child in view of Fritz teaches all the limitations above. Child further teaches transmitting the second message to the one or more devices comprises transmitting the second message over the local area network (if user uses computing device 135 [0049], [0053]).
Regarding claim 6, Child in view of Fritz teaches all the limitations above. Child further teaches at least one of the one or more devices is a type of mobile device, the at least one device being outside a home environment associated with the first device and reachable via a wide area network (WAN), and wherein transmitting the second message to the at least one device comprises transmitting the second message over the wide area network ([0060], [0066], [0148]).
Regarding claim 7, Child in view of Fritz teaches all the limitations above. Child further teaches a form of the presentation of the statement is based at least in part on a respective particular device type of each device, the form including at least one of a text transcription, an audio statement, an image, or a video (i.e., the control panel 130 may operate to receive, process, broadcast audio and/or video communications received from computing devices 135 and/or 145 and may receive input in the form of audio data, video data [0051]).
Regarding claim 8, Child teaches a memory configured to store computer-executable instructions; and one or more processors in communication with the memory and configured to access the memory and execute the computer-executable instructions to, at least:  ([0007]): receiving, by a first device, a first message that includes an statement, the statement associated with a voice that spoke the statement (i.e., device 205 receives a voice message to recorded [0082]-[0084]); determining, by the first device, the statement from first message (i.e., the device automatically determines that the message is intended for the mother’s office [0083]-[0084]); identifying, by the first device, one or more devices for receiving the statement, the one or more devices associated with the first device (i.e., identifying a recipient for the message based at least in part on the recorded message), each device of the one or more devices having a particular device type of a plurality of different device types comprising at least a mobile device (i.e., the system may determine who the recipient of the message is and the location of the recipient based on artificial intelligence or context clues; for example, the system may determine the son is leaving a message for the mother based on the context of the message and determining the mother is located at her office (e.g., GPS tracking, time of day, day of the week, time of day, etc.) [0050], [0053], [0083]-[0084]); and transmitting, by the first device, a second message to the one or more devices for presentation of the statement, respectively, by the one or more devices (i.e., a message may be recorded at apparatus 205 and intended to be broadcast when a specific person is identified as located in a specific location, as discussed in embodiments relating to FIGS. 3, 4, 5A, 5B, 6A, and 6B, among others [0084], [0140]).
Child does not specifically teach that the message includes an announcement.
However, the preceding limitation is known in the art of communications. Fritz teaches the member can announce his or her name in order to cause the device to load the appropriate member profile and corresponding preferences, access rights, and other such information. In various embodiments, rather than have a member announce a name, the voice communications device can automatically determine the member speaking using speech analysis software, logged in accounts, and the like. For example, an application executing on the voice communications device or otherwise in communication with the device can analyze the speaker's voice to determine an identity of the speaker and associated profile. Based on the identity of the speaker, the appropriate member profile and corresponding preferences, access rights, and contracts authority can be used. It should be noted that other approaches can be implemented to login to a particular profile ([0017]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Fritz within the system of Child in order to pull a user profile based on his/her voice and determine the intended target recipient.
Regarding claim 11, Child in view of Fritz teaches all the limitations above. Child further teaches the statement is spoken by the voice directly to the first device, the first device being a resident device located within a home environment (i.e., apparatus 205 may be a local computing device 145 such as a personal computer or portable electronic device (e.g., smart phone, smart watch, tablet computer) [0057], [0073], [0079]).
Regarding claim 12, Child in view of Fritz teaches all the limitations above. Fritz further teaches the statement is spoken by the voice into a user device that is associated with the first device, the first device receiving the first message from the user device (i.e., In the situation where one of the members desires to have an action performed, the member can activate the voice communications device, for example, using a wakeword (e.g., “Alexa”), and then speak the request or command. In some embodiments the member can announce his or her name in order to cause the device to load the appropriate member profile and corresponding preferences, access rights, and other such information [0017]; in response to the user speaking the phrase “Wakeword, send a message to Bob,” audio input data that includes the phrase is received at the voice communications device 102 and an application executing on the voice communications device or otherwise in communication with the voice communications device can analyze the audio input data [0018]) in order to pull a user profile based on his/her voice and determine the intended target recipient.
Regarding claim 13, Child in view of Fritz teaches all the limitations above. Fritz further teaches the user device is a mobile device that is located outside or inside a home environment associated with the first device (i.e., the voice-enabled communication device can be a mobile phone or smartphone which as the capability to fuction inside or outside a home environment [0042] or Child para [0079]).
Regarding claim 14, Child in view of Fritz teaches all the limitations above. Fritz further teaches the first device is a resident device of a home environment, and wherein a second device of the one or more devices is also a resident device associated with a zone of the home environment ([0042]).
Regarding claim 15, Child teaches One or more non-transitory computer-readable storage media comprising computer-executable instructions that, when executed by one or more processors of a first device, cause the one or more processors to perform operations comprising ([0007]): receiving, by a first device, a first message that includes an statement, the statement associated with a voice that spoke the statement (i.e., device 205 receives a voice message to recorded [0082]-[0084]); determining, by the first device, the statement from first message (i.e., the device automatically determines that the message is intended for the mother’s office [0083]-[0084]); identifying, by the first device, one or more devices for receiving the statement, the one or more devices associated with the first device (i.e., identifying a recipient for the message based at least in part on the recorded message), each device of the one or more devices having a particular device type of a plurality of different device types comprising at least a mobile device (i.e., the system may determine who the recipient of the message is and the location of the recipient based on artificial intelligence or context clues; for example, the system may determine the son is leaving a message for the mother based on the context of the message and determining the mother is located at her office (e.g., GPS tracking, time of day, day of the week, time of day, etc.) [0050], [0053], [0083]-[0084]); and transmitting, by the first device, a second message to the one or more devices for presentation of the statement, respectively, by the one or more devices (i.e., a message may be recorded at apparatus 205 and intended to be broadcast when a specific person is identified as located in a specific location, as discussed in embodiments relating to FIGS. 3, 4, 5A, 5B, 6A, and 6B, among others [0084], [0140]).
Child does not specifically teach that the message includes an announcement.
However, the preceding limitation is known in the art of communications. Fritz teaches the member can announce his or her name in order to cause the device to load the appropriate member profile and corresponding preferences, access rights, and other such information. In various embodiments, rather than have a member announce a name, the voice communications device can automatically determine the member speaking using speech analysis software, logged in accounts, and the like. For example, an application executing on the voice communications device or otherwise in communication with the device can analyze the speaker's voice to determine an identity of the speaker and associated profile. Based on the identity of the speaker, the appropriate member profile and corresponding preferences, access rights, and contracts authority can be used. It should be noted that other approaches can be implemented to login to a particular profile ([0017]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Fritz within the system of Child in order to pull a user profile based on his/her voice and determine the intended target recipient.
Regarding claim 11, Child in view of Fritz teaches all the limitations above. Child further teaches the statement is spoken by the voice directly to the first device, the first device being a resident device located within a home environment (i.e., apparatus 205 may be a local computing device 145 such as a personal computer or portable electronic device (e.g., smart phone, smart watch, tablet computer) [0057], [0073], [0079]).
Regarding claim 12, Child in view of Fritz teaches all the limitations above. Fritz further teaches the statement is spoken by the voice into a user device that is associated with the first device, the first device receiving the first message from the user device (i.e., In the situation where one of the members desires to have an action performed, the member can activate the voice communications device, for example, using a wakeword (e.g., “Alexa”), and then speak the request or command. In some embodiments the member can announce his or her name in order to cause the device to load the appropriate member profile and corresponding preferences, access rights, and other such information [0017]; in response to the user speaking the phrase “Wakeword, send a message to Bob,” audio input data that includes the phrase is received at the voice communications device 102 and an application executing on the voice communications device or otherwise in communication with the voice communications device can analyze the audio input data [0018]) in order to pull a user profile based on his/her voice and determine the intended target recipient.
Regarding claim 13, Child in view of Fritz teaches all the limitations above. Fritz further teaches the user device is a mobile device that is located outside or inside a home environment associated with the first device (i.e., the voice-enabled communication device can be a mobile phone or smartphone which as the capability to fuction inside or outside a home environment [0042] or Child para [0079]).
Regarding claim 16, Child in view of Fritz teaches all the limitations above. Child further teaches the first device is a resident device of a home environment, and wherein a second device of the one or more devices is also a resident device associated with a zone of the home environment ([0079]).
Regarding claim 17, Child in view of Fritz teaches all the limitations above. Fritz further teaches the first device is associated with a home environment, and wherein the one or more devices comprise a subset of devices associated with the home environment, the one or more devices each having been selected for receiving the second message, and the selection indicated within the first message ([0063]-[0064], [0073]).
Allowable Subject Matter
Claims 9-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643